Citation Nr: 1600764	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

During the pendency of the Veteran's claims, a claim for TDIU was considered and denied by the RO in the May 2011 rating decision.  The Veteran has not appealed such decision with respect to the denial of the TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), (it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In June 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a back disability was raised by the Veteran's representative in a June 2013 Appellate Brief, but it has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD with major depressive disorder has not been manifested by symptoms most closely approximating occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating in excess of 50 percent for PTSD with major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating, effective date March 21, 2007, after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c)(2015).

The Veteran's service treatment records, VA treatment records from April 2007, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran was provided VA examinations January 2008, December 2010, May 2011 and August 2013.  These examinations, along with the VA treatment records, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Legal Criteria

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. 38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence throughout the period, from the time the initial rating claim was filed in March 2007, until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD." Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment. Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

Analysis

Since the effective date of service connection March 21, 2007, symptoms of the Veteran's service-connected PTSD with major depressive disorder have been  manifested primarily by occupational and social impairment with reduced productivity due to anxiety, sleep impairment, panic attacks and social isolation.

An April 2007 VA treatment intake assessment reflects that the Veteran's most pervasive symptoms included feeling depressed persistently, anxious, experiencing nightmares, impaired concentration, sleeplessness, irritability, fatigue, avoidance, diminished interest, feelings of detachment, hypervigilance, an exaggerated startle response, panic attacks and isolation.  The Veteran denied hallucinations, delusions, and suicidal or homicidal ideation.  The Veteran indicated the desire to get back into counseling.

The April 2007 record also shows the Veteran suffering recurrent and distressing recollections of the traumatic events from Vietnam and recurrent distressing dreams of those events.  The symptoms caused impairment in social and occupational functioning, however a GAF score of 65 was noted.  The Veteran has continued to receive VA treatment since then.  The clinical notes reflect that the symptoms have steadily improved throughout the course of treatment.

A January 2010 treatment record noted that the Veteran reported being down during the holidays because half of his children did not show up, but he also noted lessening of his anxiety.  In May 2013 records, the Veteran reported that his depression comes and goes and his anxiety had calmed down.  A June 2013 treatment record describes the Veteran as having more control over his reactions and that he was enjoying gardening at home and landscaping at his church.  The GAF scores documented reflect this overall improvement.  In a treatment record from June 2007, a GAF score of 58 was reported; in a September 2007 record, a score of 61 was reported; in a May 2008 record, a GAF score of 64 was reported; and in February 2013 and May 2013 records, a GAF score of 67 was reported.

The Veteran underwent VA examinations for PTSD on January 2008, December 2010, May 2011 and August 2013.  The findings in these examinations generally correspond with the symptoms reported in the clinical notes and the Veteran's steady overall improvement.  The January 2008 examiner reported the Veteran suffered from anxiety, depression, panic attacks, flashbacks, impaired concentration, irritability and fatigue.  The examiner noted that the Veteran denied hallucinations and delusions, and the examiner felt that the Veteran required further counseling at that time.  The examiner indicated the Veteran was capable of managing his finances and working full time, but would require a solitary environment.  The examiner noted an improvement in the Veteran's PTSD symptoms and level of functioning, since receiving treatment.

The examiner reported that at times, but not presently, the Veteran's depressive signs and symptoms may be more in the severe range with suicidal ideation.  He noted the Veteran's significant estrangement from other people, outside of his immediate family.  The examiner reported an expected degree of improvement with ongoing treatment, including an increase in his GAF, which he assigned a score of 51.

The Veteran underwent another VA examination in December 2010.  The examiner noted the psychological functioning was moderately limited or more.  A GAF score of 53 was reported, as the Veteran was found to be experiencing symptoms in the lower middle range of moderate symptoms.  No occupational and social impairment was found and there were no deficiencies in judgment, thinking, family relations, work, mood or school.

A VA examination in May 2011 was scheduled to determine if the Veteran suffered an increase in the severity of his PTSD symptoms and if he was unable to secure and maintain substantially gainful employment.  SSA records from February 2011 indicate the Veteran worked as a machinist from September 1984 to October of 2001 and also as a machinist from September 2002 through September 2008, when he retired.  The May 2011 examiner noted the Veteran's social impairment tended to vary from mild to moderate/severe but his day to day functioning was fair.  She noted the Veteran keeps busy and none of his treatment notes indicate the vegetative symptoms associated with not being able to work, such as staying in bed all day or impairment in personal hygiene.

The Veteran was afforded another VA PTSD examination in August 2013, pursuant to a June 2013 Board remand.  The examiner reported a significant improvement and a GAF score of 66.  The Veteran was found free of significant depression or anxiety, and the Veteran's PTSD was seen to be mild, resulting in mild occupational and social dysfunction.  The Veteran reported a close and loving relationship with his wife, children, and extended family.  He reported going out to meals regularly, attending church every Sunday and being on the maintenance committee at his church with his wife.  Other activities included target shooting, hunting, fishing, gardening, fixing machines, working on lawnmowers, caring for his lawn and performing home repairs.  The Veteran was able to perform all activities of daily living, including maintaining very good personal hygiene, appearance and grooming.  The August 2013 examiner noted the improvement in the Veteran's PTSD symptoms throughout his treatment history, with no GAF score less than 66 since 2010, including a 67 from his treating psychiatrist, Dr. C.S., in February 2013.
The Veteran's PTSD is currently rated as 50 percent disabling, effective March 21, 2007, which is the date of the award of service connection.  In consideration of the evidence of record, the Board finds that the Veteran's PTSD, with major depressive disorder has not resulted in occupational and social impairment with deficiencies in most areas, or even more severe total occupation and social impairment.  Clinical notes and VA examinations indicate the Veteran's disability has steadily improved and continues to warrant no more than a 50 percent evaluation.

Although the Veteran reported symptoms in 2007 that were somewhat limiting, he has responded very well to VA mental health treatment.  On his most recent VA examination from August 2013, he reported that he engages in volunteer activities in the community, spends a great deal of time and has close relationships with friends and family and goes to church regularly.  He also reported that he partakes target shooting, enjoys hunting, fishing, gardening, fixing machines, working on lawnmowers, caring for his lawn and performing home repairs.

In the January 2008 VA examination, the Veteran reported having a vague suicidal ideation, but denied any intent or plan to act upon it.  In the December 2010 VA examination, the Veteran reported obsessive rituals, checking the stove 3 or 4 times to make sure it was off and rearranging things so they were perfect.  Although at various times during the appeal the Veteran has demonstrated symptoms that are listed as examples of symptoms severe enough to warrant a 70 percent rating, the critical question is whether those symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  None of the VA examiners who have evaluated the Veteran have determined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas - there has been no indication of deficiencies in family relations, judgment or thinking.  Although the Veteran reported receiving SSA disability benefits, the 2013 VA examiner noted that the benefits were based on the Veteran's back problems and not his mental health issues.

The Board acknowledges the Veteran's representative's statement from June 2013 that indicates the Veteran is incapable of forming and maintaining effective relationships in the work place, that he appears to only leave the house with his wife and has no friends and no longer hunts, fishes or does any wood carving.  In the same statement, the Veteran's representative also mentioned that the Veteran has panic attacks every other day and admits to some ritualistic or obsessive behavior such as repeatedly checking the stove and moving things around the house.  The Board assigns this statement limited probative value, however, as in August 2013 when the Veteran was examined by VA to assess the severity of his PTSD, the Veteran presented a starkly different picture of functioning.  As noted, in August 2013, the Veteran reported being very involved with his church, including helping with maintenance and attending services, as well as socializing with extended family members and hunting, fishing, target shooting, fixing machines and working in the garden with his wife.  The Veteran also reported that he was in receipt of SSA disability benefits because of his back - not his mental health issues.  

In sum, the preponderance of the evidence is against the claim for an initial schedular rating in excess of 50 percent for the Veteran's service-connected PTSD with major depressive disorder; there is no doubt to be resolved; and an increased rating is not warranted.

Additional Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's PTSD with major depressive disorder includes no manifestations which are not adequately contemplated by the applicable rating criteria.  This is because the schedular rating criteria allow for express consideration of any symptoms from the service-connected psychiatric disability that results in occupational or social impairment.  Thus, all of the Veteran's psychiatric symptoms have been considered by the schedular rating criteria and consideration of an extraschedular rating is not warranted.  

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As noted above, in Locklear v. Shinseki, however, the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to a TDIU. 24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion." Id.  TDIU was denied by the AOJ in a May 2011 rating decision.  The Veteran did not appeal the decision, and it is now final.  The Veteran has not asserted that he is unemployable due to his service-connected PTSD with major depressive disorder since then.  Thus, the Rice holding is inapplicable.  Consideration of a TDIU is not warranted.


ORDER

An initial schedular disability rating in excess of 50 percent for PTSD with major depressive disorder is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


